197 F.2d 417
MIFFLINBURG BODY WORKS, Inc.v.MURPHY et al.
No. 10730.
United States Court of Appeals Third Circuit.
Argued May 19, 1952.
Decided June 5, 1952.

Welburn Mayock, Washington, D. C., for appellant.
David H. Frantz, Philadelphia, Pa., for Reconstruction Finance Corp.
Before McLAUGHLIN, KALODNER and STALEY, Circuit Judges.
PER CURIAM.


1
Petitioner here prays that a writ of mandamus issue commanding the district judge to vacate his order dismissing petitioner's petition for corporate reorganization under Chapter X of the Bankruptcy Act, 11 U.S.C.A. § 501 et seq., and directing the judge to approve said reorganization.


2
The order of the district court disapproving the petition and dismissing it is an appealable order under the appeal provisions of Sections 24 and 25 of the Bankruptcy Act, as amended, 34 Stat. 553, as amended. 11 U.S.C.A. §§ 47 and 48. O'Connor v. Mills, 300 U.S. 26, 57 S. Ct. 381, 81 L. Ed. 483; Wayne United Gas Co. v. Owens-Illinois Glass Co., 4 Cir., 83 F.2d 98. No justification has been shown for disregarding the indicated practice in attempting to invoke the extraordinary remedy of mandamus.


3
The rule to show cause heretofore issued in this case will be discharged. The stay included in said rule will be vacated and for nothing holden and the petition for writ of mandamus will be dismissed.